DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of IDS Filed on 09/23/2020.
This application is a 371 of PCT/CN2019/088706 filed on 05/28/2019.
Claims 1-21 are presented for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to specifically teach a second sending module which is configured to return a processing option command response including an application file locators list which does not need to verily personal identification code to the terminal and trigger the receiving module in the case that the user fingerprint information verified state obtained by the obtaining state module is the verifying successfully state: while return a processing option command response including an application file locators list which needs to verity the personal identification code to the terminal and trigger the receiving module in the case that the user fingerprint information verified state obtained by the obtaining state module is the verifying unsuccessfully state; and a third sending module which is confirmed to return a reading record response to the terminal according to a reading record command in the case that the first determining module determines that the received command is the reading record command, m which the reading record response includes a method for verifying a card holder, and triggering the receiving module. These limitations in conjunction with other limitations in the claimed invention were not shown by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (US 2018/0189527) teaches method for activating multi-function device card.
Yokoi et al. (US 2018/0129831) teaches semiconductor device and system thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWYN LABAZE/Primary Examiner, Art Unit 2887